
	

114 HR 4394 IH: Opportunities in Cooperative Education And New Research Partnerships Act
U.S. House of Representatives
2016-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4394
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2016
			Mr. Huffman (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize and amend the National Sea Grant College Program Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Opportunities in Cooperative Education And New Research Partnerships Act or the OCEAN Research Partnerships Act . 2.Amendment referencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.).
 3.Repeal of coordination requirementSection 9 of the National Sea Grant College Program Amendments of 2002 (33 U.S.C. 857–20) is repealed.
		4.National sea grant college program
 (a)Program objectivesSection 202(b) (33 U.S.C. 1121(b)) is amended by inserting for research, education, extension services, training, technology transfer, and public service after assistance. (b)Allocation of funding to sea grant programs and projectsSection 204(d)(3) (33 U.S.C. 1123(d)(3)) is amended—
 (1)in the matter preceding subparagraph (A), by striking sea grant colleges and sea grant institutes and inserting sea grant colleges, sea grant institutes, sea grant programs, and projects,; and (2)in subparagraph (B), by striking sea grant colleges and sea grant institutes and inserting sea grant colleges, sea grant institutes, sea grant programs, and projects,.
				5.Dean John A. Knauss marine policy fellowships
 (a)AmendmentsSection 208(b) (16 U.S.C. 1127(b)) is amended— (1)by striking The Secretary may and inserting the following:
					
 (1)In generalThe Secretary, subject to the availability of appropriations, shall ; (2)by inserting after Government. the following:
					
 (2)Placement PrioritiesIn placing fellows in the legislative branch each year under this section the Secretary shall give priority to—
 (A)positions in offices of, or with Members on, committees of Congress that have jurisdiction over the National Oceanic and Atmospheric Administration; or
 (B)positions in offices of Members of Congress that have a demonstrated interest in ocean, coastal, or Great Lakes resources.
							(3)Duration; and
 (3)by adding at the end the following:  (4)Direct Hire Authority (A)In generalDuring fiscal year 2016 and thereafter, the head of any Federal agency may, subject to the availability of appropriations, appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, other than sections 3303 and 3328 of that title, a qualified candidate described in subparagraph (B) directly to a position with any Federal agency for which the candidate meets Office of Personnel Management qualification standards.
 (B)Dean John A. Knauss Marine Policy FellowsAn individual shall be a qualified candidate described in subparagraph (B) if the individual is a former recipient of a fellowship under this subsection who—
 (i)earned a graduate or postgraduate degree, including a professional degree, in a field related to ocean, coastal, or Great Lakes science, resource management, law, or policy from an accredited institution of higher education; and
 (ii)successfully fulfilled the requirements of the fellowship. (C)Deadline for exercise of direct Appointment authorityThe head of a Federal agency may not exercise direct appointment authority under this paragraph with respect to a specific qualified candidate after the end of the 3-year period beginning on the date the candidate completes fulfillment of the requirements of the candidate’s fellowship under this subsection..
 (b)Application of placement prioritiesThe amendment made by subsection (a)(2) of this section shall apply beginning with respect to the first calendar year beginning after the date of enactment of this Act.
 6.National Sea Grant Advisory Board reportsSection 209(b)(2) (33 U.S.C. 1128(b)(2)) is amended— (1)in the heading, by striking Biennial and inserting Periodic;
 (2)by striking The Board shall report to the Congress every two years and inserting Not less frequently than once every 3 years, the Board shall submit to Congress a report; and (3)by inserting before the last sentence the following:
				
					(3)Availability of resources of department of commerce.
 7.Authorization of appropriationsSection 212 (33 U.S.C. 1131) is amended— (1)by amending subsection (a) to read as follows:
				
					(a)Authorization
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out this subchapter— (A)$75,600,000 for fiscal year 2016;
 (B)$79,380,000 for fiscal year 2017; (C)$83,350,000 for fiscal year 2018;
 (D)$87,520,000 for fiscal year 2019; (E)$91,900,000 for fiscal year 2020; and
 (F)$96,500,000 for fiscal year 2021. (2)Priority activities for fiscal years 2016 through 2021In addition to the amounts authorized under paragraph (1), there is authorized to be appropriated $18,000,000 for each of fiscal years 2016 through 2021 for competitive grants for the following:
 (A)University research on the biology, prevention, and control of aquatic nonnative species. (B)University research on oyster diseases, oyster restoration, and oyster-related human health risks.
 (C)University research on the biology, prevention, and forecasting of harmful algal blooms. (D)University research, education, training, and extension services and activities focused on coastal resilience and United States working waterfronts and other regional or national priority issues identified in the strategic plan under section 204(c)(1).
 (E)University research on sustainable aquaculture techniques and technologies. (F)Fishery extension activities conducted by sea grant colleges or sea grant institutes to enhance, and not supplant, existing core program funding.;
 (2)by amending subsection (b) to read as follows:  (b)Limitations (1)Administration (A)In generalThere may not be used for administration of programs under this title in a fiscal year more than 5.5 percent of the lesser of—
 (i)the amount authorized to be appropriated under this title for the fiscal year; or (ii)the amount appropriated under this title for the fiscal year.
								(B)Critical staffing requirements
 (i)In generalThe Director shall use the authority under subchapter VI of chapter 33 of title 5, United States Code, and section 1129 of this title, to meet any critical staffing requirement while carrying out the activities authorized in this title.
 (ii)Exception from capFor purposes of subparagraph (A), any costs incurred as a result of an exercise of authority as described in clause (i) shall not be considered an amount used for administration of programs under this title in a fiscal year.;
 (3)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and
 (4)in subsection (d), as so redesignated, by— (A)striking The amount and inserting the following:
					
 (1)In generalThe amount; and (B)adding at the end the following:
					
 (2)Exception for prize competitionNotwithstanding paragraph (1), funds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn..
 8.Technical correctionsThe National Sea Grant College Program Act (33 U.S.C. 1121 et seq.) is amended— (1)in section 202(a)(6) (33 U.S.C. 1121(a)(6)), by striking management, management, and inserting management,; and
 (2)in section 204(d)(3)(B) (33 U.S.C. 1123(d)(3)(B)), by moving clause (vi) two ems to the right.  